DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 3, “coil” appears to have been inadvertently deleted and should be replaced following “comprising at least one transmitter.”
Claim 2, lines 30-32, include extraneous reference numbers “(3).”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



In claim 1, lines 1-2, “[a] method for compensating a magnetic locator in the presence of at least one magnetic-field-disrupting material, said magnetic locator comprising” renders claim 1 indefinite because it is unclear whether claim 1 is directed to a method or an apparatus.  Based on the nature of the elements in the body of the claim that recite structural items (e.g., at least one transmitter…, at least one receiver…), and on the apparent intent to recite a method rather than an apparatus that is substantially identical in scope and content to the apparatus recited in claim 10, claim 1 is interpreted as a method performed by a magnetic locator apparatus.  If this is Applicant’s intent, the Examiner suggests amending lines 1-2 of claim 1 to recite “[a] method for compensating a magnetic locator in the presence of at least one magnetic-field-disrupting material, said method performed by a magnetic locator comprising…”

In claim 1, lines 15-16, “to compute a position and/or an orientation” renders claim 1 indefinite because it is not clear whether infringement of the claim requires computing both a position and an orientation or requires computing only one of the position and orientation.  For the purpose of examination, “to compute a position and/or an orientation” in lines 15-16 is interpreted as requiring computing of only one of the position and orientation.

In claim 1, lines 24-25, “the disrupted model Hpi of the at least one measurement verifying the following equations” renders claim 1 indefinite because of the unclear meaning of 

In claim 1, lines 35-36, “at each iteration the prediction Hi is initialized at the prescribed initial values” in combination with line 56, “this computed prediction Hi being used for the following iteration” renders claim 1 indefinite due to the seeming inconsistency between initializing Hi at prescribed initial values “at each iteration” and using a computed prediction Hi for the following iteration.  For the purpose of examination, claim 1 is interpreted as initializing Hi at prescribed initial values for a first iteration and with subsequent iterations using a computed prediction Hi.

In claim 1, line 40, the term “j” in the equation “Hpi = Hi.(1+ Δi.(j+ β.ωi))” renders claim 1 indefinite because j is not defined.  For the purpose of examination, j is interpreted as comprising a numeric value.  

 In claim 2, lines 1-2, “[a] method for compensating a magnetic locator in the presence of at least one magnetic-field-disrupting material, said magnetic locator comprising” renders claim 2 indefinite because it is unclear whether claim 2 is directed to a method or an apparatus.  Based on the nature of the elements in the body of the claim that recite structural items (e.g., at least one transmitter…, at least one receiver…), and on the apparent intent to recite a 

In claim 2, lines 4-5, “the at least one transmitter coil” renders claim 2 indefinite due to unclear antecedent basis.  It appears that “the at least one transmitter coil” in lines 4-5 refers to “coil,” which appears to have been inadvertently deleted following “comprising at least one transmitter” in line 3 as noted in the objection to claim 2.  

In claim 2, lines 15-16, “to compute a position and/or an orientation” renders claim 2 indefinite because it is not clear whether infringement of the claim requires computing both a position and an orientation or requires computing only one of the position and orientation.  For the purpose of examination, “to compute a position and/or an orientation” in lines 15-16 is interpreted as requiring computing of only one of the position and orientation.

In claim 2, lines 24-25, “the disrupted model Hpi of the at least one measurement verifying the following equations” renders claim 2 indefinite because of the unclear meaning of “verifying” to describe the relation of the disrupted model Hpi and the three equations following line 25.  Specifically, the manner in which the disrupted model (value of Hpi) verifies (i.e., demonstrates the accuracy of) the equations is unclear.  It appears that Hpi is related to the three equations following line 25 in a manner such that, for example, Hpi is or has a value 

In claim 2, lines 35-36, “at each iteration the prediction Hi is initialized at the prescribed initial values” in combination with line 55, “this computed prediction Hi being used for the following iteration” renders claim 2 indefinite due to the seeming inconsistency between initializing Hi at prescribed initial values “at each iteration” and using a computed prediction Hi for the following iteration.  For the purpose of examination, claim 2 is interpreted as initializing Hi at prescribed initial values for a first iteration and with subsequent iterations using a computed prediction Hi.

In claim 2, line 41, the term “j” in the equation “Hpi = Hi.(1+ Δi.(j+ β.ωi))” renders claim 2 indefinite because j is not defined.  For the purpose of examination, j is interpreted as comprising a numeric value.

In claim 3, lines 1-2, “[a] method for compensating a magnetic locator in the presence of at least one magnetic-field-disrupting material, said magnetic locator comprising” renders claim 3 indefinite because it is unclear whether claim 3 is directed to a method or an apparatus.  Based on the nature of the elements in the body of the claim that recite structural items (e.g., at least one transmitter…, at least one receiver…), and on the apparent intent to recite a method rather than an apparatus that is substantially identical in scope and content to the apparatus recited in claim 12, claim 3 is interpreted as a method performed by a magnetic locator apparatus.  If this is Applicant’s intent, the Examiner suggests amending lines 1-2 of claim 3 to recite “[a] method for compensating a magnetic locator in the presence of at least 

In claim 3, lines 15-16, “to compute a position and/or an orientation” renders claim 3 indefinite because it is not clear whether infringement of the claim requires computing both a position and an orientation or requires computing only one of the position and orientation.  For the purpose of examination, “to compute a position and/or an orientation” in lines 15-16 is interpreted as requiring computing of only one of the position and orientation.

In claim 3, lines 24-25, “the disrupted model Hpi of the at least one measurement verifying the following equations” renders claim 3 indefinite because of the unclear meaning of “verifying” to describe the relation of the disrupted model Hpi and the three equations following line 25.  Specifically, the manner in which the disrupted model (value of Hpi) verifies (i.e., demonstrates the accuracy of) the equations is unclear.  It appears that Hpi is related to the three equations following line 25 in a manner such that, for example, Hpi is or has a value characterized by the equations following line 25, which is how lines 24-25 are interpreted for the purpose of examination.

In claim 3, lines 35-36, “at each iteration the prediction Hi is initialized at the prescribed initial values” in combination with line 56, “this computed prediction Hi being used for the following iteration” renders claim 3 indefinite due to the seeming inconsistency between initializing Hi at prescribed initial values “at each iteration” and using a computed prediction Hi for the following iteration.  For the purpose of examination, claim 3 is interpreted as initializing 

In claim 3, line 41, the term “j” in the equation “Hpi = Hi.(1+ Δi.(j+ β.ωi))” renders claim 3 indefinite because j is not defined.  For the purpose of examination, j is interpreted as comprising a numeric value.  

In claim 4, lines 1-2, “[a] method for compensating a magnetic locator in the presence of at least one magnetic-field-disrupting material, said magnetic locator comprising” renders claim 4 indefinite because it is unclear whether claim 4 is directed to a method or an apparatus.  Based on the nature of the elements in the body of the claim that recite structural items (e.g., at least one transmitter…, at least one receiver…), and on the apparent intent to recite a method rather than an apparatus that is substantially identical in scope and content to the apparatus recited in claim 13, claim 4 is interpreted as a method performed by a magnetic locator apparatus.  If this is Applicant’s intent, the Examiner suggests amending lines 1-2 of claim 4 to recite “[a] method for compensating a magnetic locator in the presence of at least one magnetic-field-disrupting material, said method performed by a magnetic locator comprising…”

In claim 4, lines 15-16, “to compute a position and/or an orientation” renders claim 4 indefinite because it is not clear whether infringement of the claim requires computing both a position and an orientation or requires computing only one of the position and orientation.  For the purpose of examination, “to compute a position and/or an orientation” in lines 15-16 is interpreted as requiring computing of only one of the position and orientation.

In claim 4, lines 24-25, “the disrupted model Hpi of the at least one measurement verifying the following equations” renders claim 4 indefinite because of the unclear meaning of “verifying” to describe the relation of the disrupted model Hpi and the three equations following line 25.  Specifically, the manner in which the disrupted model (value of Hpi) verifies (i.e., demonstrates the accuracy of) the equations is unclear.  It appears that Hpi is related to the three equations following line 25 in a manner such that, for example, Hpi is or has a value characterized by the equations following line 25, which is how lines 24-25 are interpreted for the purpose of examination.

In claim 4, lines 36-37, “at each iteration the prediction Hi is initialized at the prescribed initial values” in combination with line 56, “this computed prediction Hi being used for the following iteration” renders claim 4 indefinite due to the seeming inconsistency between initializing Hi at prescribed initial values “at each iteration” and using a computed prediction Hi for the following iteration.  For the purpose of examination, claim 4 is interpreted as initializing Hi at prescribed initial values for a first iteration and with subsequent iterations using a computed prediction Hi.

In claim 4, line 42, the term “j” in the equation “Hpi = Hi.(1+ Δi.(j+ β.ωi))” renders claim 4 indefinite because j is not defined.  For the purpose of examination, j is interpreted as comprising a numeric value.  

In claim 5, lines 2-3, “to compute the position and/or the orientation” renders claim 5 indefinite because it is not clear whether infringement of the claim requires computing both a 

In claim 10, lines 14-15, “to compute a position and/or an orientation” renders claim 10 indefinite because it is not clear whether infringement of the claim requires computing both a position and an orientation or requires computing only one of the position and orientation.  For the purpose of examination, “to compute a position and/or an orientation” in lines 14-15 is interpreted as requiring computing of only one of the position and orientation.

In claim 10, lines 24-25, “the disrupted model Hpi of the at least one measurement verifying the following equations” renders claim 10 indefinite because of the unclear meaning of “verifying” to describe the relation of the disrupted model Hpi and the three equations following line 25.  Specifically, the manner in which the disrupted model (value of Hpi) verifies (i.e., demonstrates the accuracy of) the equations is unclear.  It appears that Hpi is related to the three equations following line 25 in a manner such that, for example, Hpi is or has a value characterized by the equations following line 25, which is how lines 24-25 are interpreted for the purpose of examination.

In claim 10, lines 36-38, “at each iteration the prediction Hi is initialized at the prescribed initial values” in combination with line 56, “this computed prediction Hi being used for the following iteration” renders claim 10 indefinite due to the seeming inconsistency between initializing Hi at prescribed initial values “at each iteration” and using a computed prediction Hi for the following iteration.  For the purpose of examination, claim 10 is 

In claim 10, line 42, the term “j” in the equation “Hpi = Hi.(1+ Δi.(j+ β.ωi))” renders claim 42 indefinite because j is not defined.  For the purpose of examination, j is interpreted as comprising a numeric value.  

In claim 11, lines 14-15, “to compute a position and/or an orientation” renders claim 11 indefinite because it is not clear whether infringement of the claim requires computing both a position and an orientation or requires computing only one of the position and orientation.  For the purpose of examination, “to compute a position and/or an orientation” in lines 14-15 is interpreted as requiring computing of only one of the position and orientation.

In claim 11, lines 24-25, “the disrupted model Hpi of the at least one measurement verifying the following equations” renders claim 11 indefinite because of the unclear meaning of “verifying” to describe the relation of the disrupted model Hpi and the three equations following line 25.  Specifically, the manner in which the disrupted model (value of Hpi) verifies (i.e., demonstrates the accuracy of) the equations is unclear.  It appears that Hpi is related to the three equations following line 25 in a manner such that, for example, Hpi is or has a value characterized by the equations following line 25, which is how lines 24-25 are interpreted for the purpose of examination.

In claim 11, lines 36-38, “at each iteration the prediction Hi is initialized at the prescribed initial values” in combination with line 57, “this computed prediction Hi being used 

In claim 11, line 43, the term “j” in the equation “Hpi = Hi.(1+ Δi.(j+ β.ωi))” renders claim 11 indefinite because j is not defined.  For the purpose of examination, j is interpreted as comprising a numeric value.  

In claim 12, lines 14-15, “to compute a position and/or an orientation” renders claim 12 indefinite because it is not clear whether infringement of the claim requires computing both a position and an orientation or requires computing only one of the position and orientation.  For the purpose of examination, “to compute a position and/or an orientation” in lines 14-15 is interpreted as requiring computing of only one of the position and orientation.

In claim 12, lines 24-25, “the disrupted model Hpi of the at least one measurement verifying the following equations” renders claim 12 indefinite because of the unclear meaning of “verifying” to describe the relation of the disrupted model Hpi and the three equations following line 25.  Specifically, the manner in which the disrupted model (value of Hpi) verifies (i.e., demonstrates the accuracy of) the equations is unclear.  It appears that Hpi is related to the three equations following line 25 in a manner such that, for example, Hpi is or has a value characterized by the equations following line 25, which is how lines 24-25 are interpreted for the purpose of examination.

In claim 12, lines 36-38, “at each iteration the prediction Hi is initialized at the prescribed initial values” in combination with line 57, “this computed prediction Hi being used for the following iteration” renders claim 12 indefinite due to the seeming inconsistency between initializing Hi at prescribed initial values “at each iteration” and using a computed prediction Hi for the following iteration.  For the purpose of examination, claim 12 is interpreted as initializing Hi at prescribed initial values for a first iteration and with subsequent iterations using a computed prediction Hi.

In claim 12, line 43, the term “j” in the equation “Hpi = Hi.(1+ Δi.(j+ β.ωi))” renders claim 12 indefinite because j is not defined.  For the purpose of examination, j is interpreted as comprising a numeric value.  

In claim 13, lines 14-15, “to compute a position and/or an orientation” renders claim 13 indefinite because it is not clear whether infringement of the claim requires computing both a position and an orientation or requires computing only one of the position and orientation.  For the purpose of examination, “to compute a position and/or an orientation” in lines 14-15 is interpreted as requiring computing of only one of the position and orientation.

In claim 13, lines 24-25, “the disrupted model Hpi of the at least one measurement verifying the following equations” renders claim 13 indefinite because of the unclear meaning of “verifying” to describe the relation of the disrupted model Hpi and the three equations following line 25.  Specifically, the manner in which the disrupted model (value of Hpi) verifies (i.e., demonstrates the accuracy of) the equations is unclear.  It appears that Hpi is related to 

In claim 13, line 43, the term “j” in the equation “Hpi = Hi.(1+ Δi.(j+ β.ωi))” renders claim 13 indefinite because j is not defined.  For the purpose of examination, j is interpreted as comprising a numeric value.  

In claim 14, lines 2-3, “to compute the position and/or the orientation” renders claim 14 indefinite because it is not clear whether infringement of the claim requires computing both a position and an orientation or requires computing only one of the position and orientation.  For the purpose of examination, “to compute a position and/or an orientation” in lines 2-3 is interpreted as requiring computing of only one of the position and orientation.

Claims 6-9 and 15 depend from one of rejected claims 1-4 and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention in each of these claims is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


“A method for compensating a magnetic locator in the presence of at least one magnetic-field-disrupting material, said magnetic locator comprising: 
- at least one transmitter comprising at least one transmitter coil and at least one generator of at least one transmission signal, connected to the at least one transmitter coil, so that the at least one transmitter coil transmits at least one transmitting magnetic field at at least one determined angular frequency ω in response to the transmission signal that is sent to it by the generator, 
- at least one receiver comprising at least one receiver coil and a measuring device, which is connected to the at least one receiver coil and which supplies at least one measurement Ipi of a receiving magnetic field respectively induced by the transmitting magnetic field in each receiver coil, in such a way as to supply the at least one measurement Ipi for i ranging from 1 to N, with N = Nr.Ne, wherein Ne is a first number of transmitter coil, Nr is a second number of receiver coil, Ne > 1, Nr > 1, 

- a processing unit comprising a field model to compute a position and/or an orientation of the at least one receiver by computing a prediction Hi of the at least one measurement as a function of a criterion (C) computed as a function of an error Ei, itself computed with respect to the at least one measurements Ipi, 
wherein 
the error Ei is computed by successive iterations from prescribed initial values of the prediction Hi as being the difference between the at least one measurement Ipi and a disrupted model Hpi of the at least one measurement, according to the equation   

    PNG
    media_image1.png
    17
    101
    media_image1.png
    Greyscale

the disrupted model Hpi of the at least one measurement verifying the following equations 

    PNG
    media_image2.png
    17
    88
    media_image2.png
    Greyscale

 

    PNG
    media_image3.png
    98
    177
    media_image3.png
    Greyscale

2where Pi is a disruption made to the at least one measurement Ipi by the magnetic- field-disrupting material, pi is an intensity of the disruption, αi is a phase shift angle caused by the magnetic-field-disrupting material, β being a parameter of the magnetic-field-disrupting material, 
the parameter β being identical for all the measurements Ipi, 
the computation being carried out in such a way as to minimize the criterion C, at each iteration 
- the prediction Hi is initialized at the prescribed initial values, 
- then are computed Δi, the parameter β so as to minimize a vector A.0 - B over its coordinates, and the disrupted model Hpi as a function of Hi and Ipi according to the equations 

    PNG
    media_image4.png
    20
    405
    media_image4.png
    Greyscale

Hpi = Hi.(1+ Δi.(j+ β.ωi)) , 
where A is a vector, first and second coordinates of which are respectively formed by: 

    PNG
    media_image5.png
    19
    308
    media_image5.png
    Greyscale
 
B is a vector, first and second coordinates of which are respectively formed by: 

    PNG
    media_image6.png
    27
    268
    media_image6.png
    Greyscale

and   

    PNG
    media_image7.png
    18
    244
    media_image7.png
    Greyscale

for i ranging from 1 to N, where 

    PNG
    media_image8.png
    25
    57
    media_image8.png
    Greyscale
 is a real part of the prediction Hi, 

    PNG
    media_image9.png
    28
    64
    media_image9.png
    Greyscale
 is an imaginary part of the prediction Hi, 

    PNG
    media_image10.png
    31
    70
    media_image10.png
    Greyscale
 is a real part of the at least one measurement Ipi, 

    PNG
    media_image11.png
    30
    66
    media_image11.png
    Greyscale
 is an imaginary part of the at least one measurement Ipi, 
- then the error Ei is computed, 
- then the criterion C is computed according to the equation
                   

    PNG
    media_image12.png
    63
    118
    media_image12.png
    Greyscale

3- then the prediction Hi corresponding to the criterion C is computed by the field model, this computed prediction Hi being used for the following iteration until the computed criterion C becomes less than a prescribed non-zero positive bound η.”


Step 1 of the subject matter eligibility analysis entails determining whether the claimed subject matter falls within one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. Claims 1-4 recite a method and claims 10-13 recite an apparatus and therefore fall within a statutory category.
Step 2A, Prong One of the analysis entails determining whether the claim recites a judicial exception such as an abstract idea. Under a broadest reasonable interpretation, the highlighted portions of claim 1 entail mathematical processing that falls within the abstract idea judicial exception.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the highlighted subject matter falls within the mathematical concept category (mathematical relationships, mathematical formulas or equations, mathematical calculations). MPEP § 2106.04(a)(2).
“When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept. See, e.g., Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902-03 (Fed. Cir. 2017) (determining that 
The recited functions:
“a field model to compute a position and/or an orientation of the at least one receiver by computing a prediction Hi of the at least one measurement as a function of a criterion (C) computed as a function of an error Ei, itself computed with respect to the at least one measurements Ipi, 
wherein 
the error Ei is computed by successive iterations from prescribed initial values of the prediction Hi as being the difference between the at least one measurement Ipi and a disrupted model Hpi of the at least one measurement, according to the equation   

    PNG
    media_image1.png
    17
    101
    media_image1.png
    Greyscale

the disrupted model Hpi of the at least one measurement verifying the following equations 

    PNG
    media_image2.png
    17
    88
    media_image2.png
    Greyscale

 

    PNG
    media_image3.png
    98
    177
    media_image3.png
    Greyscale

2where Pi is a disruption made to the at least one measurement Ipi by the magnetic- field-disrupting material, pi is an intensity of the disruption, αi is a phase shift angle caused by the magnetic-field-disrupting material, β being a parameter of the magnetic-field-disrupting material, 
the parameter β being identical for all the measurements Ipi, 

- the prediction Hi is initialized at the prescribed initial values, 
- then are computed Δi, the parameter β so as to minimize a vector A.0 - B over its coordinates, and the disrupted model Hpi as a function of Hi and Ipi according to the equations 

    PNG
    media_image4.png
    20
    405
    media_image4.png
    Greyscale

Hpi = Hi.(1+ Δi.(j+ β.ωi)) , 
where A is a vector, first and second coordinates of which are respectively formed by: 

    PNG
    media_image5.png
    19
    308
    media_image5.png
    Greyscale
 
B is a vector, first and second coordinates of which are respectively formed by: 

    PNG
    media_image6.png
    27
    268
    media_image6.png
    Greyscale

and   

    PNG
    media_image7.png
    18
    244
    media_image7.png
    Greyscale

for i ranging from 1 to N, where 

    PNG
    media_image8.png
    25
    57
    media_image8.png
    Greyscale
 is a real part of the prediction Hi, 

    PNG
    media_image9.png
    28
    64
    media_image9.png
    Greyscale
 is an imaginary part of the prediction Hi, 

    PNG
    media_image10.png
    31
    70
    media_image10.png
    Greyscale
 is a real part of the at least one measurement Ipi, 

    PNG
    media_image11.png
    30
    66
    media_image11.png
    Greyscale
 is an imaginary part of the at least one measurement Ipi, 
- then the error Ei is computed, 
- then the criterion C is computed according to the equation
                   

    PNG
    media_image12.png
    63
    118
    media_image12.png
    Greyscale

3- then the prediction Hi corresponding to the criterion C is computed by the field model, this computed prediction Hi being used for the following iteration until the computed criterion C becomes less than a prescribed non-zero positive bound η,”
in claim 1 are determined by the Examiner as falling within the mathematical formulas or equations and mathematical relationships sub-categories of mathematical concepts (MPEP 2106.04(a)(2)) because individually these functions embody mathematical formulas and equations and collectively form mathematical relationships between the formulas and 
Similar limitations comprise the mathematical formulas or equations and mathematical relations type mathematical concepts recited by independent claims 2-4 and 10-13.
Step 2A, Prong Two of the analysis entails determining whether the claim includes additional elements that integrate the recited judicial exception into a practical application. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” (MPEP § 2106.04(d)).
MPEP § 2106.04(d) sets forth considerations to be applied in Step 2A, Prong Two for determining whether or not a claim integrates a judicial exception into a practical application. Based on the individual and collective limitations of claims 1-4 and 10-13, and applying a broadest reasonable interpretation, the most applicable of such considerations appear to include: improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)); and effecting a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)).
With continued reference to claim 1 as representative of claims 2-4 and 10-13, and regarding improvements to the functioning of a computer or other technology such as a signal processing IC, none of the “additional elements” in any combination appear to integrate the abstract idea to technologically improve any aspect of a device or system that may be used to 
“at least one transmitter comprising at least one transmitter coil and at least one generator of at least one transmission signal, connected to the at least one transmitter coil, so that the at least one transmitter coil transmits at least one transmitting magnetic field at at least one determined angular frequency ω in response to the transmission signal that is sent to it by the generator,”
“at least one receiver comprising at least one receiver coil and a measuring device, which is connected to the at least one receiver coil and which supplies at least one measurement Ipi of a receiving magnetic field respectively induced by the transmitting magnetic field in each receiver coil, in such a way as to supply the at least one measurement Ipi for i ranging from 1 to N, with N = Nr.Ne, wherein Ne is a first number of transmitter coil, Nr is a second number of receiver coil, Ne > 1, Nr > 1,” and
“a processing unit”
comprise a generic combination of components for implementing magnetic location tracking (e.g., FIG. 1 magnetic locator 1) including transmitter coils (e.g., FIG. 1 transmitter coils E1-E3), receiver coils (e.g., FIG. 1 receiver coils R1-R3), and a processing unit (e.g., FIGS. 8-11 processing unit 25) for processing the received signals using mathematical equations and formulas, which itself is also a generic function of magnetic locator signal processors.  The claim language interpreted in view of the specification does not disclose or suggest that the additional elements (receiver coils, transmitter coils, a processing unit) integrate the mathematical concepts abstract idea in a manner that constitutes a technological improvement.    
Regarding application of the judicial exception with, or by use of, a particular machine, the additional elements such as “at least one transmitter…” “at least one receiver…” and “a 
Regarding effecting a transformation or reduction of a particular article to a different state or thing, none of claims 1-4 and 10-13 include any such transformation or reduction. Instead, each of claims 1-4 and 10-13 as a whole entails receiving input information in a conventional manner (i.e., measurement signals Ipi) and field model computations and field model compensation computations to the information to compensate for field distortion effects in the field model with the additional elements such as “at least one transmitter…” “at least one receiver…” and “a processing unit” representing extra-solution activity that does not provide a meaningful integration of the abstract idea into a practical application.  In view of the various considerations encompassed by the Step 2A, Prong Two analysis, none of claims 1-4 and 10-13 include additional elements that integrate the recited abstract idea into a practical application.
Therefore, claims 1-4 and 10-13 are directed to a judicial exception and require further analysis under Step 2B.
Regarding Step 2B, the additional elements,

“at least one receiver comprising at least one receiver coil and a measuring device, which is connected to the at least one receiver coil and which supplies at least one measurement Ipi of a receiving magnetic field respectively induced by the transmitting magnetic field in each receiver coil, in such a way as to supply the at least one measurement Ipi for i ranging from 1 to N, with N = Nr.Ne, wherein Ne is a first number of transmitter coil, Nr is a second number of receiver coil, Ne > 1, Nr > 1,” and
“a processing unit,”
in claim 1 (and similarly for claim 2-4 and 10-13), are insufficient to amount to significantly more than the judicial exception because they are generically characterized and are well-understood/conventional in the relevant art as evidenced by the prior art of record including Jones (US 2005/0246122) and Ashe (US 6,172,499). For example, Jones discloses “at least one transmitter comprising at least one transmitter coil (transmitting antenna 1 includes xyz coils; FIG. 1; paragraphs [0021]-[0022] and [0026]) and at least one generator of at least one transmission signal, connected to the at least one transmitter coil, so that the at least one transmitter coil transmits at least one transmitting magnetic field at at least one determined angular frequency ω in response to the transmission signal that is sent to it by the generator (transmitting antenna 1 transmits magnetic fields 9 in response to transmitter current provided by associated electronics; FIGS. 1 and 2; paragraphs [0021] and [0023]; the transmitted magnetic field signals of an AC magnetic tracker have a frequency property; paragraph [0022]); at least one receiver comprising at least one receiver coil (receiving antenna 2 includes xyz coils; FIG. 1; paragraphs [0021]-[0022] and [0026]) and a measuring device, which is connected to the at least one receiver coil and which supplies at least one measurement Ipi of a receiving magnetic field respectively induced by the transmitting magnetic field in each receiver coil, in such a way as to supply the at least one measurement Ipi for i ranging from 1 to N, with N = Nr.Ne, wherein Ne is a first number of transmitter coil, Nr is a second number of receiver coil, Ne > 1, Nr > 1 (receiver signal conditioning and processing 6 and digital system processor 3; FIG. 1; received signals are processed (measured) using a mathematical algorithm executing in processor 3 for the six coordinates of the transmitter-receiver position and orientation using nine coupling terms for the three-element transmitter and three-element receiver; paragraphs [0022]-[0025]); a processing unit (receiver signal conditioning and processing 6 and/or digital signal processor 3).”  
Ashe (US 6,172,499) teaches virtually the same generic structural configuration (see FIGS. 1, 2, and 4; col. 4, line 65 – col. 5, line 26).
Independent claims 1-4 and 10-13 are therefore not patent eligible.
Dependent claims 5-9 and 14-15 provide additional features/steps which are part of an expanded algorithm that includes the abstract idea of the independent claims (Step 2A, Prong One).  None of dependent claims 5-9 and 14-15 recite additional elements that integrate the abstract idea into practical application (Step 2A, Prong Two), and all fail the “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
Dependent claims 5-9 and 14-15 therefore also constitute ineligible subject matter.

Conclusion
The prior art made of record not relied upon but considered pertinent to applicant's disclosure:
US 2005/024122 (Jones) discloses an apparatus and method for compensating a magnetic locator in the presence of at least one magnetic-field-disrupting material (FIGS. 1 and 2; Abstract) with the magnetic locator comprising:  at least one transmitter comprising at least one transmitter coil (FIG. 1; paragraphs [0021]-[0022] and [0026]) and at least one generator of at least one transmission signal, connected to the at least one transmitter coil, so that the at least one transmitter coil transmits at least one transmitting magnetic field at at least one determined angular frequency ω in response to the transmission signal that is sent to it by the generator; at least one receiver comprising at least one receiver coil and a measuring device, which is connected to the at least one receiver coil and which supplies at least one measurement Ipi of a receiving magnetic field respectively induced by the transmitting magnetic field in each receiver coil, in such a way as to supply the at least one measurement Ipi for i ranging from 1 to N, with N = Nr.Ne, wherein Ne is a first number of transmitter coil, Nr is a second number of receiver coil, Ne > 1, Nr > 1 (FIGS. 1 and 2; paragraphs [0021]-[0026]), a processing unit comprising a field model to compute a position and/or an orientation of the at least one receiver by computing a prediction Hi of the at least one measurement as a function of a criterion (C)  computed as a function of an error Ei, itself computed with respect to the at least one measurements Ipi (FIGS. 1 and 2; paragraphs [0020]-[0026] and [0043]-[0044]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863